Order entered November 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01345-CV

                     IN RE JOHN JEFFREY MCCAFFERTY, Relator

                Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-05932-R

                                          ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as unnecessary relator’s motion for leave to file his petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE